



EXHIBIT 10.11
    
November 15, 2016
Zachary J. Sherburne


Re: Offer Letter and Employment Agreement
Dear Zachary:
We are pleased to offer you a position with The Hillman Group, Inc. (“Hillman”
or the “Company”) as the Chief Information Officer, reporting to the CFO. You
will be based at the Company’s Cincinnati, Ohio facility.
In accordance with our discussions, set forth below are the terms and conditions
of your employment. This letter, and the exhibits attached hereto, when signed
by you, will constitute your employment agreement with the Company (this
“Agreement”).
1.Start Date. We look forward to a start date no later than December 5, 2016
(the “Start Date”) as mutually agreed. Your employment with the Company shall be
on an at-will basis.
2.Time Commitment to Duties. You shall devote all of your business time to the
proper and efficient performance of services under this Agreement.
3.Base Salary. Your initial Base Salary shall be at the rate of $290,000 per
annum, commencing as of the Start Date. Your Base Salary may be increased from
time to time by the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”), and we have
agreed to increase your Base Salary to $298,700 and $307,661 effective 15 and 30
months, respectively, after your Start Date.
4.Signing Bonus. You will receive a $140,000 signing bonus payable on your first
regular pay date after your Start Date. You would be obligated to return this
signing bonus to Hillman, on a pro-rated basis, should you elect to leave
Hillman within two years of your Start Date.
5.Annual Performance Bonus.
(a)Amount. For each complete calendar year of your employment, you shall have
the opportunity to earn an annual bonus (the “Annual Performance Bonus”)
pursuant to the terms of a performance-based bonus plan. The bonus plan is based
on achievement of targets to be agreed to annually by the Chief Executive
Officer and the Board. If 100% of such bonus targets are met in a year, you
shall be entitled to a bonus equal to 40% of your Base Salary for that year. If
the Company and its subsidiaries perform at a level in excess of 100% of the
bonus targets, you shall be entitled to a higher amount of bonus compensation up
to a maximum of 80% of your Base Salary for that year in accordance with the
bonus plan. You shall be entitled to bonus compensation in a reduced amount if
the Company and its subsidiaries perform at a level that is less than 100% of
the bonus targets but in excess of a minimum level established by the Board. For
the 2016 calendar year, you will not be eligible for an Annual Performance
Bonus.
(b)Payment. The amount of any Annual Performance Bonus in respect of a calendar
year shall be paid to you in a lump sum payment at the same time that other
members of senior management receive annual bonuses generally which shall be as
soon as reasonably practicable after the Company’s audited financial statements
for such year are finalized, subject to your continued employment through the
payment date.
6.Benefits.





--------------------------------------------------------------------------------





(a)General. You shall be entitled to participate in all employee benefit plans,
practices and programs maintained by the Company, as in effect from time to
time. In addition, you shall be eligible to participate in the Company’s
deferred compensation plan and the executive supplemental long term disability
plan, and you shall receive a company car or car allowance not to exceed $700
per month.
7.Business Expenses. You shall be entitled to reimbursement for all reasonable
and necessary out-of-pocket business expenses incurred by you in connection with
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policies and procedures. In addition, you will be
reimbursed for all travel and temporary housing related to working in Cincinnati
for the first to occur of 90 days after Start Date, or until you can relocate to
the Cincinnati area.
8.Relocation Expenses. As a condition to your continued employment, you will be
required to relocate to the Greater Cincinnati area within nine months after
Start Date. You will be reimbursed for expenses outlined below related to your
transition and relocation to Cincinnati subject to applicable withholding taxes
and further subject to your continued employment. This reimbursement would
include the real estate commissions on the sale of your current home, closing
fees associated with the purchase of a home in the Cincinnati area (within nine
months after starting with Hillman), two house hunting trips for your family and
fees charged by professional movers. Should you voluntarily leave Hillman’s
employ, or if your employment with the Company is terminated for cause, you
agree to promptly pay back to the Company all of the money paid by Hillman to
you in connection with your relocation as follows:
- Within 365 days of your Start Date            100%
- After 365 days but within 730 days of your Start Date     50%
- After 730 days of your Start Date                 0%


No repayment of such relocation expenses is due at any time if your employment
is terminated by the Company for any reason other than for cause.
9.Vacation. You shall be entitled to twenty (20) working days of paid vacation
per annum, accruing in accordance with the Company’s vacation policy.
10.Equity Participation.
(a)You will be eligible to participate in the HMAN Group Holdings Inc. 2014
Equity Incentive Plan (the “Equity Plan”), subject to the terms of: the Equity
Plan, the Nonqualified Stock Option Award Agreement (the “Option Award
Agreement”), and the Shareholders Agreement (the “Shareholders Agreement”) (all
attached hereto). Capitalized terms used but not otherwise defined in this
Section 10 shall have the meanings ascribed thereto in the Shareholders
Agreement, Equity Plan, and Option Award Agreement.
(b)In consideration of you entering into this Agreement, and as an inducement to
join the Company, on the Start Date, Hillman will grant you the following equity
award subject to the terms and conditions of the Shareholders Agreement, the
Equity Plan, and the Option Award Agreement which will set forth the terms of
such award:
(i)
1760 Nonqualified Stock Options at a strike price of $1,000 per share.

(c)You recognize that this right to participate in the Equity Plan and to
receive the equity award described herein is an additional benefit that you
would not have been entitled to but for the execution of this Agreement.
11.Termination of Employment.





--------------------------------------------------------------------------------





(a)Termination of Employment. Your employment hereunder may be terminated by
either the Company or by you at any time and for any reason; provided that,
unless otherwise provided herein or in the event of a termination for “Cause,”
either party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of your employment. Upon termination
of your employment, the Company will pay you, in a lump sum, within thirty (30)
days after such termination of employment, (1) any Base Salary earned but not
yet paid and (2) the amount of any business expenses incurred by you prior to
such termination that were incurred in accordance with the Company’s policies
and which have not yet been reimbursed (collectively, (1) and (2) being, the
“Unpaid Amounts”).
(b)Severance Upon Termination Without Cause. If your employment is terminated by
the Company without “Cause,” (as such term is defined in the Shareholders
Agreement and the Equity Plan), in addition to the Unpaid Amounts and subject to
your compliance with the Restrictive Covenant Agreement referenced in Section 12
of this Agreement and your execution of a release of claims in favor of the
Company, its affiliates and their respective officers and directors in a form
provided by the Company (the “Release”) and such Release becoming effective and
irrevocable in accordance with its terms within sixty (60) days following the
date of termination, you shall be entitled to receive (i) continued Base Salary
for one year following the date of termination payable in equal installments in
accordance with the Company’s normal payroll practices, which shall commence on
the date that is sixty (60) days following such termination of employment,
provided that, prior to the date the Release has become effective and
irrevocable, the first installment payment shall include all amounts of Base
Salary that would otherwise have been paid to you during the period beginning on
the date of termination and ending on the first payment date if no delay had
been imposed; and (ii) any unpaid Annual Performance Bonus for any calendar year
ending prior to the date of termination, which shall be paid in lump sum as soon
as reasonably practicable after the Company’s audited financial statements for
such year are finalized but in no event earlier than sixty (60) days following
such termination date.
12.Restrictive Covenant Agreement. Prior to the issuance of the equity awards
set forth in Section 10 you agree to execute the Restrictive Covenant Agreement
attached to the Option Award Agreement as Exhibit B.
13.Assignment and Binding Effect. This Agreement shall be binding upon and inure
to the benefit of you and your heirs, executors, administrators, estate,
beneficiaries, and legal representatives. Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by either party without
the prior express written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives. Notwithstanding the foregoing, the Company may assign
this Agreement to any existing or future subsidiary or affiliate of the Company,
any purchaser of all or substantially all of the Company’s business or assets,
any successor to the Company or any assignee thereof, whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise.
14.Choice of Law. This Agreement is made in Delaware and shall be construed and
interpreted in accordance with the laws of Delaware. Each of the parties hereto
agrees to the exclusive jurisdiction of the state and federal courts located in
the State of Delaware for any and all actions between the parties. Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof, whether involving remedies at law or in equity, shall be adjudicated in
Delaware. The parties hereby irrevocably waive any objection they may now or
hereafter have to the laying of venue of any such action in such court(s), and
further irrevocably waive any claim they may now or hereafter have that any such
action brought in such court(s) has been brought in an inconvenient forum.
15.Integration. This Agreement contains the entire agreement of the parties
relating to the subject matter of this Agreement, and supersedes all prior oral
and written employment agreements or





--------------------------------------------------------------------------------





arrangements between the parties. This Agreement cannot be amended or modified
except by a written agreement signed by you and the Company.
16.Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.
No failure to exercise, delay in exercising, or single or partial exercise of
any right, power or remedy by either party hereto shall constitute a waiver
thereof or shall preclude any other or further exercise of the same or any other
right, power or remedy.
17.Severability. The unenforceability, invalidity or illegality of any provision
of this Agreement shall not render any other provision of this Agreement
unenforceable, invalid or illegal.
18.Tax Withholding. The Company shall deduct or withhold the minimum statutory
amount to satisfy federal, state or local taxes required by law or regulation to
be withheld with respect to any payment or benefit provided hereunder.
19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall together constitute an
original hereof.
20.Section 409A of the Code. The Company intends for this Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
in accordance with the regulations and guidance promulgated thereunder
(collectively “Section 409A”). In no event whatsoever will the Company be liable
for any additional tax, interest or penalties that may be imposed on you under
Section 409A or any damages for failing to comply with Section 409A.
21.General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity and honesty. You will
also be required to comply with the Company’s policies and procedures. Further,
your employment is contingent upon successful completion of the Company’s
application process including a pre-employment background check and providing
proof of your eligibility to work in the United States.


[the remainder of this page intentionally left blank.]

























--------------------------------------------------------------------------------





We are pleased to offer you this opportunity and look forward to our long and
mutually rewarding relationship.


Very truly yours,




THE HILLMAN GROUP, INC.




By: /s/ Gregory J. Gluchowski, Jr.
                            Name: Gregory J. Gluchowski, Jr.
Title:     President and Chief Executive Officer




ACCEPTED AND AGREED:


Zachary J. Sherburne:
/s/ Zachary J. Sherburne





